Citation Nr: 9927214	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including major depression, explosive disorder, 
psychosis and post-traumatic stress disorder (PTSD).

2.  Entitlement to service-connection for treatment purposes 
under 38 U.S.C.A. 
§ 1702.

3.  Entitlement to an increased evaluation for bilateral pes 
planus with status postoperative repair, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an extension of a temporary total 
convalescence rating for bilateral pes planus with status 
postoperative repair beyond June 30, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

The Board of Veterans' Appeals (Board) notes that the issues 
of entitlement to service connection for a psychiatric 
disorder including major depression, explosive disorder, 
psychosis and PTSD and entitlement to service-connection for 
treatment purposes under 38 U.S.C.A. § 1702 on appeal stem 
from a Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision dated in December 1992.

The issue of entitlement to an increased evaluation for 
bilateral pes planus with status postoperative repair, 
currently evaluated as 30 percent disabling stems from an RO 
rating decision dated in December 1993.  The issue of 
entitlement to an extension of a temporary total rating for 
bilateral pes planus with status postoperative repair under 
38 C.F.R. § 4.30 beyond June 30, 1996 stems from an RO rating 
decision in July 1996.  

This case was previously remanded by the Board in April 1997 
for additional development of the evidence.  That development 
having been completed to the extent possible, the case along 
with the added issue of entitlement to an extension of a 
temporary total rating for bilateral pes planus with status 
postoperative repair under 38 C.F.R. § 4.30 beyond July 1, 
1996, has been forwarded to the Board for appellate review.




The Board notes that in reviewing the record the veteran 
appears to be raising the issues of entitlement to service 
connection for a back disability secondary to bilateral pes 
planus and for alcohol dependence.  As such issues are not 
inextricably intertwined with the certified issues on appeal, 
and have not otherwise been procedurally prepared and 
certified for appellate review, they are referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran served on active duty from July 1963 to July 
1967 which included a tour of duty in Vietnam.

2.  The claims for service connection for a psychiatric 
disorder including major depression, explosive disorder, 
psychosis and PTSD are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

3.  The veteran is not eligible for service-connection for 
treatment purposes under 38 U.S.C.A. § 1702 as a psychosis 
was not demonstrated until the early 1990's.

4.  The veteran is not shown to have been in need of 
additional convalescence following his March 28, 1996 right 
foot surgery beyond June 30, 1996.

5.  The veteran's service-connected bilateral pes planus with 
status postoperative repair is manifested by no more than 
severe disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.

6.  The recent objective findings recorded on VA orthopedic 
examination in October 1998 are without findings of 
pronounced bilateral pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The claims for service connection for a psychiatric 
disorder including major depression, explosive disorder, 
psychosis and PTSD are not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for service-connection for treatment 
purposes under 
38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 5107, 
1702 (West 1991).

3.  The criteria for the extension of a temporary total 
convalescence rating based on surgery and postoperative 
convalescence beyond June 30, 1996, are not met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).

4.  The criteria for the an evaluation in excess of 30 
percent for bilateral pes planus with status postoperative 
repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Navy from July 1963 
to July 1967.  His primary military occupational specialty 
(MOS) was that of storekeeper.  He had a tour of service in 
Vietnam.  

The veteran's awards and decorations solely consisted of the 
National Defense Service Medal and Armed Forces Expeditionary 
Medal (Vietnam).  The veteran's personnel record is on file.

The veteran's service medical records including a report of a 
physical examination in July 1963, for entry onto active duty 
and a report of a physical examination in July 1967, for 
purposes of separation from active duty, are completely 
silent for any complaint, finding or diagnosis of a 
psychiatric disability.  Psychiatric evaluations were normal.  
During service he was treated for painful feet on walking 
associated with pes planus.

In July 1992, the veteran underwent a VA orthopedic 
examination.  He stated he hurt his feet when he came out of 
Vietnam and had field line activities in the Philippines.  
The feet swelled and had only corpsmen to treat them with 
boiled sea water.  He was discharged in 1967.  His feet got 
worse in San Diego and 1971 or 1972 had surgery, wore 
"flats" for some five months and he thought his feet 
actually are getting worse.  He was unable to walk a mile.  
He worked for the Small Business Administration with mostly 
sedentary-type work.  He was able to take his shoes off at 
his desk which helped, but he had some field work which 
caused trouble.  He drove about 10 miles.  He stated his feet 
hurt all the time; the right one was worse and the big toe 
seemed to be out growing the others.  He was not taking any 
medication.

On objective examination the veteran measured 5'9" and 
weighed 175 pounds.  He walked cautiously with his shoes on; 
these were light shoes without any modification.  Without 
shoes he was very awkward; no push off on either side.  He 
had obvious deformities, especially the right forefoot.  
Hallux valgus of 40 degrees and two plus bunion which were 
tender but not inflamed.  The right second toe had a flexion 
contracture and rotation curled under the great toe but with 
dorsal incisional scar over the shaft of the second 
metatarsal and an irregular scar at the distal 
interphalangeal proximal joint (DIP).  



The examiner felt as though the distal joint had been 
resected but there was a plantar callosity under the second 
metatarsal head which was 1 and 1/2 cms and apparently very 
tender.  The callosity under the fifth metatarsal head was 
tender and he complained of any manipulation of the second 
toe, especially, even attempts to extend it.  On the left 
side there was a 30 degree hallux valgus with minimal 
symptoms, 1/2" incisional scar over the second metatarsal 
shaft and a cruciate scar over the DIP joint which had 
apparently been resected and was tender.  The left calf was 
1/4" smaller in circumference.  

Both feet went into valgus with weight bearing with 30 degree 
off set on both sides, spreading of the heels and 1/2" 
lateral displacement on both sides.  There was no spasm and 
both feet could be inverted passively 30 degrees past the 
midline.  Impression following X-rays was pes planus with 
valgus but no spasm for inversion of the feet passively.  
Status post surgeries especially for the second toes with 
residual flexion contractures, metatarsal callosities on the 
right and moderate hallux valgus on the right with mild 
hallux valgus on the left.  Reflexes and circulation were 
physiological.

In an original unappealed rating decision of August 1992, the 
RO granted service connection for bilateral pes planus with 
surgical repair evaluated as 30 percent disabling under 
Diagnostic Code 5276.  

Postservice clinical records first reflect a diagnosis of 
PTSD in approximately August 1992.  The veteran participated 
in the Trauma Recovery Program.  It was indicated as history 
that he was a combat veteran.  He complained of sleep 
disturbance and thoughts of 13 friends killed in action. 

In October 1992, the veteran was given extra depth shoes with 
metatarsal bars for foot complaints.  

On a report of an initial post service VA psychiatric 
examination in November 1992, the veteran reported as history 
that he served in the Navy Sea Bees as a store keeper and the 
closest he came to combat was "seeing bombs going off a few 
miles away".  He reported first being treated for emotional 
problems when he saw a psychiatrist once at a Naval facility 
upon return from Vietnam.  He noted that in 1987 he thought 
he had a nervous breakdown.  Following mental status 
evaluation a supplemental psychological test was undertaken 
in December 1992.  Based upon the overall results it was 
determined that the findings did not support a diagnosis of 
PTSD.  It was noted that there was evidence of suicidal 
ideations and hallucinations.  Diagnoses were major 
depression with psychotic features and intermittent explosive 
disorder.  

Subsequently dated VA clinical records in 1993 continued to 
list PTSD as a diagnosis as the veteran participated in the 
VA Trauma Recovery Program.  

A VA clinical record in April 1993 noted treatment for 2nd 
and 4th metatarsal head callous.  The veteran was seen for 
follow-up in May 1993 for painful feet.  In October 1993 he 
was seen for hallux abductor valgus deformity and painful 
right foot and painful left foot.  Also noted were right foot 
keratoses beneath the 3rd and 5th heads with clawing.  It was 
felt that surgical correction of clawing on the right foot 
might help.  

A private hospital report in October 1993 referred to the 
presence of PTSD, mood disorder and personality disorder.   

Private medical records refer to right bunionectomy repair of 
the veteran's right second and fifth hammertoe deformities 
and wedge resection of the third metatarsal neck for chronic 
callus on the sole of his foot on March 28, 1996.  

Certification from the veteran's treating private podiatrist 
shows the veteran was considered unable to perform duties at 
work do to convalescence of surgery from March 28, 1996 to 
approximately June 6, 1996.

In a statement dated July 8, 1996, the veteran's private 
podiatrist noted the veteran was initially seen in March 1996 
complaining of bilateral foot pain with right greater than 
left.  It was noted as history that he had undergone multiple 
surgical procedures on his right foot on March 28, 1996.  It 
was noted that since that time the veteran had been 
ameliorating well without sequela.  It was noted that he was 
presently undergoing periodic in-office physical therapy and 
range of motion testing.  It was noted that the veteran's 
last visit on June 17, 1996 revealed improved range of 
motion.  Goal was considered good.  It was pointed out that 
since the veteran exhibited a pronated foot type with an 
inflexible depressed arch and soft tissue contracture 
bilateral, consistent with rigid pes planus (flat feet), he 
should have fabrication of a semi-flexible pair of Orthoses 
with rear foot and forefoot posting to neutral position for 
when he returned to his next postoperative visit.  

There is indication from the veteran's treating podiatrist 
that he would be seen through September 1996 for 
postoperative evaluations but he was considered unable to 
perform duties at work do to convalescence from  surgery 
beyond the reported June 6, 1996 date.

On a report of a VA orthopedic examination in July 1996, it 
was noted that the veteran worked as a VA file clerk at VA 
headquarters.  In March 1996, the veteran had a right 
bunionectomy, repair of his right second and fifth hammertoe 
deformities and a wedge resection of the third metatarsal 
neck for a chronic callus on the sole of his foot.  His foot 
was still painful from surgery.  He wore a wooden soled shoe 
while working.

On objective examination, the veteran was described as a 
well-developed and well-nourished individual who ambulated 
with an antalgic gait.  He was noted to stand with bilateral 
pes planus which was flexible.  He had 20 degrees of 
dorsiflexion, and 50 degrees of plantar flexion in the right 
ankle.  He had 30 degrees of inversion and 20 degrees of 
eversion in the subtalar joint.  The posterior tibial and 
dorsalis pedis pulses were palpable.  He had a well-healed 
scar on the dorsum of the first metatarsal.  

The veteran had a well-healed scar on the dorsum of the 
second toe and in the interval between the second and third 
metatarsals.  He was tender over the neck of the third 
metatarsal.  He had a well-healed scar on the dorsum of the 
fifth toe.  The second toe was shortened.  He had no residual 
bunion formation.  He had 30 degrees of active dorsiflexion 
in the right first metatarsal phalangeal joint and about 20 
degrees of plantar flexion.  He had a hard callus beneath the 
third metatarsal head. 

In a rating decision of July 1996, the RO granted a temporary 
total 100 percent rating under 38 C.F.R. § 4.30 from March 
28, 1996 through June 30, 1996 with reduction to the pre-
convalescence 30 percent schedular evaluation effective July 
1, 1996 based on the right bunionectomy, repair of his right 
second and fifth hammertoe deformities and a wedge resection 
of the third metatarsal neck for a chronic callus on the sole 
of his foot on March 28, 1996.

A private hospital summary reflecting a period of 
hospitalization from February 4, 1998 to March 6, 1998 shows 
that the veteran voluntarily admitted himself.  It listed 
diagnoses of PTSD and major depressive disorder.  

In October 1998, the veteran underwent a VA orthopedic 
examination.  It was reported as history that he worked at 
the VARO in Jackson until last year.  It was noted that he 
was known to have PTSD and bilateral flat feet.  He had 
undergone surgery to his right foot two years earlier and to 
both feet in 1970.  He was diagnosed with pes planus, 
bilateral hallux valgus and had undergone bunionectomy and 
resection of second metatarsal phalangeal joint head.

The veteran complained of increased pain since the surgery 
two years earlier, and difficulty walking.  He noted his toes 
were over riding and he needed special shoes. Even with 
special shoes, he continued to have problems.  He stated that 
he cannot walk much due to severe pain in his feet.  

On objective examination, the veteran was described as an 
individual who was in no acute distress.  He walked into the 
clinic with a normal gait pattern.  On examination of right 
foot and ankle, the right foot second and fourth toes were 
over riding over each other on a great toe and there was 
severe hallux valgus on the great toe.  Old healed surgical 
scars were noted on the dorsal aspect of the right foot over 
the first metatarsal and over the plantar aspect of the 
second metatarsal phalangeal joint area.  There were two 
calluses noted under the right great toe and under the right 
third toe which were somewhat tender.

Range of motion in right ankle revealed dorsiflexion was 10 
degrees, inversion 20 degrees, eversion 20 degrees, plantar 
flexion 30 degrees, and hallux valgus 30 degrees.  Passive 
flexion of the right great toe was 30 degrees. extension was 
30 degrees and both range of motions were with severe pain.  
There were pressure areas noted between the second and third 
toe and third and fourth toe, and the veteran had severe 
deformities of the nails in all the toes.  Peripheral pulses 
were intact and no vascular changes were noted.  No skin 
discoloration was noted on the foot or plantar surface of the 
foot.  There was mild to moderate tightness of Achilles 
tendon.

On examination the left foot and ankle were nontender.  No 
calluses were noted.  Mild tightness of heel cord was noted.  
Inversion was to 30 degrees, eversion to 20 degrees, 
dorsiflexion to 10 degrees, and plantar flexion to 30 
degrees.  Flexion of the left great toe was to 30 degrees.  
Extension of the left great toe was to 50 degrees without any 
discomfort.  Hallux valgus was at 20 degrees.  Peripheral 
pulses were intact.  No skin changes were noted.

The veteran was not able to walk on his toes.  He was able to 
walk on his heels for a few steps; however, there was some 
difficulty due to heel cord tightness.  While standing, there 
appeared to be marked bilateral flat feet.  He was wearing 
custom molded shoes with custom molded insoles and inspection 
of the shoes indicated increased wear and tear of the outer 
aspects of the heels.  He was able to put on and take off his 
shoes without any difficulty.  He had tapped the toes with 
adhesive tape to prevent some of the over riding, however, it 
was not of much help.  

The veteran stated he was being followed by Jackson VA 
Medical Center (MC) on a regular basis and he was hoping that 
he did not have to undergo surgery again, however, he might 
have to.  X-rays of both feet and ankles were ordered while 
standing.  Impressions were  bilateral pan planus, bilateral 
hallux valgus, right worse than the left and status post 
bunionectomy, right side. 

The record shows that the RO sought verification of the 
veteran's reported stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental Support Group (ESG).  
Based upon the replies received from USASCRUR in August 1997 
and June 1998 with attachments, the RO determined that the 
veteran had engaged in combat and scheduled him for a VA PTSD 
examination.

In November 1998 the veteran underwent a VA PTSD examination 
conducted by an independent panel of two psychiatrists.  It 
was noted that following review of the veteran's claims file 
with supplemental psychological tests and examination of the 
veteran, while he displayed some symptoms suggestive of PTSD, 
he did not meet the full DSM IV criteria for PTSD.  Pertinent 
diagnosis was depressive disorder not otherwise specified.  

A March 1999 addendum to the October 1998 orthopedic 
examination noted that the veteran had been examined in 
October 1998 at which time the claims file was not provided 
for review.  It was noted that the veteran had reported for 
examination of his bilateral flat feet.  He noted that 
following were the clarifications of his examination report 
upon careful review of the claims file (which was available 
this time) and the veteran's medical records.

The examiner noted that the veteran had tender plantar 
calluses of the right foot, and range of motion was severely 
painful.  There was marked pes planus and moderate tightness 
of the Achilles tendon.  Marked hallux valgus was also noted.  

Evaluation of the shoes indicated worn out areas on the outer 
aspect of the heels.  He had difficulty walking on the heels 
and toes.  He was not able to walk on his toes, and able to 
walk on the heels for a few steps with difficulty due to heel 
cord tightness.  While standing there appeared to be marked 
bilateral flat feet which should be considered as moderate 
bilateral flat feet.

It was noted that examination of left foot and ankle 
indicated no tenderness.  Range of motion was with normal 
inversion and 20 degrees of eversion, limited dorsiflexion 
and plantar flexion.  Great toe flexion was limited.  Hallux 
valgus was 20 degrees.  He was wearing custom-molded shoes 
and in spite of these he had severe discomfort and pain.  
Review of orthopedic evaluations regarding lumbar spine 
indicated continued pain, difficulty, and problems with his 
feet, including the deformities.  The examiner noted that 
based on the above report and to the best of his knowledge, 
he considered that the veteran had moderate bilateral pes 
planus.  He noted it was not possible to determine with any 
degree of medical certainty the extent of functional loss due 
to pain and use.  Functionally, the veteran was considered 
independent with the custom molded shoes; however, during 
acute exacerbations he could have difficulty ambulating or 
bearing weight on the feet.  Impressions were moderate 
bilateral pes planus, bilateral hallux valgus, right worse 
than left, status post bunionectomy right side, and 
overriding of toes of the right foot. 

Criteria

Service connection may be established for a disease resulting 
from personal injuries suffered or disease contracted in line 
of duty or for aggravation of preexisting injuries suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

If the disorder is a psychosis then service connection may be 
granted if manifest to a degree of 10 percent within one year 
of date of termination of such service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Eligibility for service connection for PTSD requires the 
presence of 3 elements. There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:



Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Service connection for a psychiatric 
disorder including major depression, 
explosive disorder, psychosis and PTSD.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board recognizes that "Service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition."  
38 C.F.R. § 3.305(f) (1998); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. §1110 requires "current 
symptomatology" at the time the claim is filed in order for a 
veteran to be entitled to compensation for a disability such 
as Post-Traumatic Stress Disorder); see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no claim".  

After thoroughly reviewing the veteran's claim file, the 
Board concludes that there is no medical evidence of record 
demonstrating that he currently has a clear diagnosis of 
PTSD.  Specifically, the Board notes that presence of PTSD 
was not demonstrated by a panel of two psychiatrists on a 
special VA psychiatric examination in November 1998.  
Moreover, the Board may not overlook the fact that earlier 
diagnoses of PTSD carried on treatment records were generally 
based on history and not as a result of comprehensive 
psychiatric examination.

Without medical evidence showing a clear diagnosis PTSD is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, 
including major depression, explosive disorder and psychosis 
the Board notes that the veteran's service medical records 
are silent for any complaint, finding or diagnosis of a 
psychiatric disorder.  A psychiatric evaluation at separation 
from active duty was normal.  Importantly, the first evidence 
of a psychiatric disorder dated from the 1990's, many years 
following final separation from active duty without any 
competent medical evidence of a nexus to active duty.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

While the veteran presently maintains that he has a variously 
diagnosed psychiatric disorder related to service, the Court 
has held that a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, but not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since competent medical evidence of PTSD or a nexus between 
any other psychiatric disorder and the veteran's recognized 
active service has not been presented, the veteran's claim is 
not well grounded.  


If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for a psychiatric disorder including 
major depression, explosive disorder, psychosis and PTSD is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a psychiatric disorder including major depression, explosive 
disorder, psychosis and PTSD.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for a 
psychiatric disorder including major depression, explosive 
disorder, psychosis and PTSD is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well- 
grounded claim.  Veterans Benefits Administration Manual M21- 
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In Morton v. West, 12 Vet. App. 477 (July 14, 1999), the 
Court held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations that are contrary 
to statutes are not entitled to deference, and that in the 
absence of a well grounded claim VA could not undertake to 
assist a veteran in developing the facts pertinent to the 
claim.



The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).  The Board has determined, therefore, that, in 
the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing his case.


II.  Entitlement to service-connection 
for treatment purposes under 38 U.S.C.A. 
§ 1702.

Criteria

For the purposes of medical care, a veteran of World War II, 
the Korean conflict, the Vietnam era or the Persian Gulf War 
who developed an active psychosis (1) within two years after 
discharge or release from active military, naval or air 
service, and (2) before May 8, 1977, in the case of a Vietnam 
era veteran, shall be deemed to have incurred such disability 
in the active military, naval, or air service. 38 U.S.C.A. § 
1702.

Analysis

In the veteran's case, he performed active service in the 
Vietnam era and was separated from active service in July 
1967.  A psychosis was neither diagnosed within a two year 
period after the veteran's separation from service nor shown 
before May 8 1977.  In fact, no such condition was identified 
prior to the early 1990's, when major depression with 
psychotic features was noted on a VA psychiatric examination 
in November 1992.  




Consequently, the veteran's claim of entitlement to service 
connection for a psychosis for the purposes of treatment 
under the provisions of 38 U.S.C.A. § 1702 has no legal merit 
or entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the Court held that in a case where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law.  Under these 
circumstances the law is dispositive and the claim is denied 
as a matter of law.


III.  Entitlement to extension of a 
temporary total rating for bilateral pes 
planus with status postoperative repair 
under 38 C.F.R. § 4.30 beyond June 30, 
1996.

Criteria

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Total ratings under 38 
C.F.R. § 4.30 will be assigned under this section if 
treatment of a service-connected disability resulted in: 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals, or 
immobilization by cast, without surgery, of one major joint 
or more.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to extension of a temporary total rating 
for bilateral pes planus with status postoperative repair 
under 38 C.F.R. § 4.30 beyond June 30, 1996 is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits 
well-grounded claims, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

38 C.F.R. § 4.30 (1998) provides for the assignment of a 
total rating for convalescence following surgery where at 
least one month of convalescence is necessary, where there 
are severe postoperative residuals, or where immobilization 
by cast of one major joint is necessary without surgery.  
There is no dispute that the veteran underwent right 
bunionectomy repair of the right second and fifth hammertoe 
deformities and wedge resection of the third metatarsal neck 
for chronic callus on the sole of his foot on March 28, 1996, 
nor is there any dispute that he was granted a total 
disability rating under the provisions of 38 C.F.R. § 4.30, 
effective March 28, 1991, the date of his surgery through the 
end of June 1996.  The controversy centers around whether his 
temporary total disability rating should be extended beyond 
June 30, 1996.   

Importantly, the Board notes that certification from the 
veteran's treating private podiatrist shows the veteran was 
considered unable to perform duties at work do to 
convalescence of surgery from March 28, 1996 to approximately 
June 6, 1996.  In a statement dated in July 1996, the 
veteran's private podiatrist noted the veteran was initially 
seen in March 1996 complaining of bilateral foot pain with 
right greater than left.  He had undergone multiple surgical 
procedures on his right foot on March 28, 1996.  

Since that time the veteran had been improving without 
sequela.  It was noted that he was presently undergoing 
periodic in-office physical therapy and range of motion 
testing.  It was noted that the veteran's last visit on June 
17, 1996 revealed improved range of motion.  Goal was 
considered good.  Clearly, the medical evidence fails to show 
the criteria needed for continued convalescence beyond June 
30, 1996.  The veteran's argument adduced here has been 
considered, but it is far outweighed by the probative medical 
evidence, which is against the claim.  Hence, the Board finds 
no basis for extending the total rating for convalescence 
beyond the end of June 1996.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV.  Increased evaluation for bilateral 
pes planus with status postoperative 
repair

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Where the entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question of which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7 (1998).

The Board notes that a 30 percent for bilateral pes planus is 
provided where there are severe symptoms with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 
next higher evaluation of a maximum 50 percent evaluation is 
warranted where bilateral pes planus is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

A 30 percent evaluation may be assigned for acquired 
bilateral claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right ankle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
The next higher rating of a maximum of may be assigned where 
there is marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities and 
marked varus deformity.  38 C.F.R. § 4.71a;  Diagnostic Code 
5278.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Moreover, both the use of manifestations not resulting from 
service-connected disease or injury in establishing service-
connection evaluation is to be avoided.  38 C.F.R. § 4.14

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative or traumatic arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion that is noncompensable 
under the applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic codes 5003, 5010.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his bilateral 
pes planus is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits well-grounded claims, VA 
must assist him in developing facts pertinent to those 
claims. 38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


Importantly, the Board recognizes that service-connection has 
been established solely for bilateral pes planus with 
postoperative repair.  The 30 percent evaluation in effect 
appears to contemplate overall right and left foot impairment 
without distinguishing any identifiable impairment attributed 
to coexisting foot disability for which service connection 
has not been formally established.  The Board notes that even 
without distinguishing symptoms and manifestations associated 
with coexisting disabilities, the overall evidence does not 
objectively demonstrate bilateral foot impairment warranting 
a disability evaluation greater than 30 percent currently.

The Board notes that while a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. 
§ 4.2 (1997); Francisco v. Brown, 7 Vet. App. 55 (1994).  
Significantly, the Board notes that on the recent VA 
orthopedic examination the veteran was determined by the 
examiner to have moderate bilateral flat feet.  Moderate 
bilateral flat feet warrants a 10 percent evaluation under 
the pertinent diagnostic criteria.  The current 30 percent 
evaluation contemplates severe disabling symptomatology 
which, in the Board's opinion, is shown by the evidentiary 
record, particularly the most recent VA examination noting 
severely painful limitation of motion of the feet.

The examiner noted it was not possible to determine with any 
degree of medical certainty the extent of functional loss due 
to pain and use.  Functionally, the veteran was considered 
independent with the custom molded shoes; however, during 
acute exacerbations he could have difficulty ambulating or to 
bear weight on the feet.  The examiner opined that based on 
the above report and to the best of his knowledge, he 
considered the veteran's bilateral pes planus to be not more 
than moderate in degree.  Moreover, the Board may not 
overlook the fact that the record suggests that there is some 
improvement with orthopedic shoes or appliances.

Accordingly, the Board is satisfied the current disability 
evaluation of 30 percent contemplating severe disablement 
adequately compensates the veteran for any functional 
impairment that may be present, and that there is no 
additional disability in this regard such as weakness, 
incoordination, fatigability, etc. such as to warrant a 
higher evaluation with application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  As to arthritis, radiographic 
studies have been negative in this regard.

In order to warrant the assignment of the next higher rating 
of 50 percent there must be evidence of pronounced bilateral 
foot disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances."  Clearly, the recent orthopedic examination is 
without objectively demonstrated findings meeting or more 
nearly approximating pronounced foot impairment under 
Diagnostic Code 5276.  

Additionally, the record is without objectively demonstrated 
findings meeting or more nearly approximating marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities and marked varus 
deformity thereby warranting the assignment of the next 
higher rating of 50 percent by 
analogy with pes cavus under Diagnostic Code 5278.  Rather, 
the record is reflective of objectively demonstrated 
bilateral foot impairment that more nearly approximates a 
severe bilateral pes planus disability already contemplated 
within the 30 percent evaluation currently in effect.  

The Board may not overlook the fact that the recent 
orthopedic does not suggest evidence of associated 
postoperative scars warranting a separate compensable rating 
of 10 percent under Diagnostic Codes 7803, 7804 and 7805 as 
they appear to be well-healed and asymptomatic, without 
evidence of poor nourishment, repeated ulceration, tenderness 
and pain on objective demonstration, or limitation on 
function of the feet.

In view of the foregoing the preponderance of the evidence is 
negative and against an increased evaluation for service-
connected bilateral pes planus with status postoperative 
repair.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
including major depression, explosive disorder, psychosis and 
PTSD, the appeal is denied.   

Entitlement to service-connection for treatment purposes 
under 38 U.S.C.A. 
§ 1702 is denied.

Entitlement to extension of a temporary total convalescence 
rating for bilateral pes planus with status postoperative 
repair beyond June 30, 1996 is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with status postoperative repair is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

